Citation Nr: 1430587	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-13 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of full disability compensation benefits while incarcerated.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to November 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's claim for payment of full disability compensation benefits while incarcerated was denied by May 1997 and December 2006 (with a corrective decision issued in May 2007) Board decisions.  [An April 2001 Board decision denying the claim was vacated by a September 2004 order, with judgment entered in October 2004, of the United States Court of Appeal for Veterans Claims.]  However, as the current appeal is based on matters raised by the Veteran that were not previously adjudicated by the Board, the undersigned will find, as did the RO, that the claim on appeal is not one to reopen. Velez v. Shinseki, 23 Vet. App. 199 (2009).  As such, the adjudication herein will not include a determination as to whether new and material evidence has been received to reopen the claim, and instead will consist of an adjudication of the underlying merits of the claim based on a de novo consideration of the entirety of the evidence of record.  As the RO conducted the initial adjudication of this claim in the same manner, the Veteran will not be prejudiced as a result of the manner in which the claim is adjudicated herein.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In a letter of February 2013, the Veteran makes what may be interpreted as a request for an apportionment of his full VA benefits to be used for the care of his elderly and ill parents.  The RO is instructed to take appropriate action on this matter.  

FINDINGS OF FACT

1.  Service connection has been established for several conditions which are rated as 60 percent disabling when combined.  The Veteran is also entitled to special monthly compensation based on loss of use of one eye. 

2.  An Oklahoma district court judgment and sentence, dated January 15, 1993, shows the Veteran was sentenced to a term of life imprisonment without parole for commission of a felony committed in October 1991. 

3.  In June 1993, the Veteran's award of disability compensation was reduced to the 10 percent rate, effective March 16, 1993. 

4.  The Veteran is shown to be presently incarcerated in a State penal institution for VA purposes under the felony conviction sentence imposed in January 1993.


CONCLUSION OF LAW

The Veteran is not entitled to payment of full disability compensation while incarcerated for the commission of a felony.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It appears that the Veteran, by way of an attachment to a January 2010 letter issued prior to the RO's initial adjudication in May 2010, was provided with the regulations codified at 38 C.F.R. § 3.655 [set forth below] with respect to the amount of compensation those incarcerated for the commission of a felony are entitled to receive.  This fact notwithstanding, the Board finds the determinative issue is a matter of pure statutory interpretation and that no further attempts to provide additional notice or obtain additional evidence is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally DelaCruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).


II.  Analysis

Any person who is entitled to compensation and who is incarcerated in a Federal, State or a local penal institution in excess of 60 days for conviction of a felony, shall not be paid such compensation for the period beginning on the 61st day of incarceration and ending on the day such incarceration ends.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2013).  This provision is applicable to periods of incarceration of a person for conviction of a felony committed after October 7, 1980.  38 U.S.C.A. § 5313(d); 38 C.F.R. § 3.665(c)(1).  An incarcerated Veteran with a service-connected disability evaluation of 20 percent or more shall receive the rate of compensation payable under 38 U.S.C.A. § 1114(a) (West 1991 & Supp. 2000).  38 U.S.C.A. § 5313(a)(1)(a); 38 C.F.R. § 3.665(d)(1).  The level of payment under 38 U.S.C.A. § 1114(a) corresponds to payments made for a 10 percent disability rating.

In this case, the record shows the Veteran has established service connection for several conditions which are presently rated 60 percent disabling in combination. He is also entitled to special monthly compensation based on the loss of one eye. 

A judgment and sentence by a district court of the State of Oklahoma, dated January 15, 1993, shows the Veteran was sentenced to a term of life imprisonment without parole for commission of a felony committed in October 1991.  Correspondence and additional information of record reflects that the Veteran is incarcerated at the Oklahoma Department of Corrections facility in Lexington, Kentucky.  

VA records show that in June 1993 the Veteran's award of disability compensation was adjusted to pay him the 10 percent rate effective March 16, 1993, based on his incarceration for commission of a felony. 

As noted, the Board has previously denied the Veteran's challenge to the original reduction of his disability compensation.  The Veteran also sought relief through the federal courts by arguing that the enforcement of 38 U.S.C.A. § 5313 constituted a bill of attainder and an ex post facto law.  In November 1995, the United States Court of Appeals for the 10th Circuit affirmed a lower court decision that these claims were without merit and that his claim that 38 U.S.C.A. § 5313 was a violation of his right to equal protection was also not warranted. 

In his current appeal, the Veteran argues that he should be provided with his full compensation, in part, on the basis of a VA General Counsel Decision 59-91 (June 24, 1991).  However, that decision only pertains to Veterans incarcerated in facilities under community control in the state of Florida, and not state correctional facilities in Oklahoma-such as the facility in which the Veteran is currently incarcerated-that are not in community control.  He also claims entitlement to full compensation under the authority of VA General Counsel Decision 10-01 (May 24, 2001); however, this decision is also not applicable as it only applies during periods of incarceration in foreign prisons. 

The Veteran also asserts that his is entitled to his full VA compensation benefits to assist in the care of his elderly parents, both of which have health issues.  The RO, correctly interpreting this as a request for an apportionment of his full VA benefits as the only avenue in which any portion of the Veteran's VA compensation could be used for the care of his parents, contacted the Veteran by letter in December 2009 requesting a copy of his birth certificate and that he complete a VA Form 21-509 Statement of Dependency of Parents.  The Veteran did not supply this information, and was notified by letter in January 2010 that the claim for apportionment of his VA benefits had to be denied due to his failure to do so.  

The Veteran asserts various other arguments that, in summary, express his belief that the provisions of 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665 violate the U.S. Constitution or are otherwise not equitable.  However, as the Board is bound by these criteria, the undersigned cannot address the arguments by the Veteran as to the constitutionality or equitable nature of the legal provisions at issue as such are beyond the scope of this decision.  38 U.S.C.A. § 7104(c).  In short therefore, the Veteran's claim must be denied on the basis of a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to payment of full disability compensation benefits while incarcerated is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


